DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 15-16, 18-19 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-16, 18-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al. (US 2018/0359745, Yeo hereafter) in view of Chen et al. (US 2016/0095137, Chen hereafter).
RE claims 15, 18 and 21, Yeo discloses a method for a user equipment (UE), to receive a downlink channel and to transmit an uplink channel the method comprising: receiving information relating to an aggregation level of a UE-specific search space for a short physical downlink control channel (sPDCCH) (Figure 9 and paragraphs 181-184 discloses the UE receives a PDCCH and performs blind decoding UE specific search space. Further note that paragraph 118-119 discloses that where the disclosure referring to PDCCH/PDSCH for a shortened TTI is in fact referring to sPDCCH and sPDSCH); receiving and decoding the sPDCCH based on the information relating to the aggregation level of the UE-specific search space (Figure 9 and paragraphs 181-184 discloses the UE receives a PDCCH and performs blind decoding UE specific search space. See further paragraphs 173 and 214); receiving a short physical downlink data channel (sPDSCH) based on the received (Paragraph 182) and configuring a short physical uplink control channel (sPUCCH) (Paragraph 118 and 134) and wherein the sPDCCH, the sPDSCH and the sPUCCH are configured with a short transmission time interval (Figure 9 and paragraphs 181-184)
Yeo does not explicitly disclose the sPUCCH including Acknowledgement/ Non- Acknowledgement (Ack/Nack), by allocating cyclic shift information for the Ack/Nack and transmitting the sPUCCH including the Ack/Nack for the sPDSCH to the a base station.
However, Chen teaches the sPUCCH including Acknowledgement/ Non- Acknowledgement (Ack/Nack), by allocating cyclic shift information for the Ack/Nack and transmitting the sPUCCH including the Ack/Nack for the sPDSCH to the a base station (Paragraph 132).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods and user equipment of Yeo with the teachings of Chen since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). The combination is 
RE claims 16, 19 and 22, Chen discloses the methods of claims 15 and 18 and the user equipment of claim 21 as set forth above. Note that Chen further discloses wherein the cyclic shift values, which are allocated to the Ack/Nack, respectively, are different from each other (Paragraph 132).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods and user equipment of Yeo with the teachings of Chen since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). The combination is merely applying the known ACK/NAK cyclic shift teachings of Chen to the existing sPUCCH of Yeo.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James P Duffy/           Primary Examiner, Art Unit 2461